Citation Nr: 0418726	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the March 2003 rating decision, the RO granted service 
connection for right ear hearing loss and awarded a 
noncompensable disability evaluation for bilateral hearing 
loss.  The veteran disagreed with the rating decision and a 
timely appeal was filed.  

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In mid-December 2003, subsequent to the December 2003 Travel 
Board hearing, the RO informed the veteran that under the 
Board's Rules of Practice he had 90 days or until the Board 
issued a decision to submit additional evidence.  See 38 
C.F.R. §§ 20.1304 (2003).  Additional pertinent medical 
evidence was received at the Board in April 2004.  Judging by 
the date imprinted on the medical record received, it was not 
available prior to the expiration of the 90-day period. 38 
C.F.R. § 20.1304 (2003).
 
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right is waived in writing by the appellant. 38 
C.F.R. § 20.1304 (2003).  The Board notes that the veteran 
did not submit a waiver of initial RO review with the 
additional evidence.   Accordingly, the additional evidence 
must be considered by the RO.  See 38 C.F.R. § 20.1304 
(2003). 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002), and implementing regulations 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003). 
The RO should ensure that the 
appellant has been properly advised 
of (a) the information and evidence 
not of record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  

2.  After the completion of the above, 
the RO should readjudicate the veteran's 
claim of entitlement to a compensable 
disability evaluation for bilateral 
hearing loss. The RO should specifically 
consider the medical evidence received at 
the Board in April 2004.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a SSOC. The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue. An appropriate period of time 
should be allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




